Exhibit 10.2

 

FIRST AMENDMENT TO

LIFE INSURANCE

ENDORSEMENT METHOD SPLIT DOLLAR PLAN

AGREEMENT

 

THIS FIRST AMENDMENT TO THE LIFE INSURANCE ENDORSEMENT METHOD SPLIT DOLLAR PLAN
AGREEMENT (the “First Amendment”) is entered into as of March 19, 2008 between
John C. Hansen (the “Insured”)and Santa Lucia Bank, a banking company organized
under the laws of California, (the “Bank”) located in Atascadero, California.

 

WHEREAS, the Insured and the Bank entered into the Life Insurance Endorsement
Method Split Dollar Plan Agreement (the “Agreement”) dated January 21, 1997, as
amended;

 

WHEREAS, the Insured and the Bank have agreed to amend the Agreement to avoid
certain adverse accounting implications presented by the current form of
Agreement;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the Insured and the Bank hereto agree as
follows:

 

1.     Paragraph IV of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

IV. PREMIUM PAYMENT METHOD AND BANK’S DUE DILIGENCE

 

Subject to the following, the Bank shall pay an amount equal to the planned
premiums and any other premium payments that might become necessary to keep the
policy in force.  The Bank shall exercise due diligence in reviewing the
financial stability of the insurance company and the policy that are the subject
of this Agreement.  If the Bank believes that the Insurer under the policy is
financially weak or that the policy is not performing well, the Bank may, at any
time, surrender the policy or substitute a different policy provided that the
Bank is under no obligation to invest in such replacement policy any more than
the proceeds available from the cash surrender value of the original policy. 
The Insured will cooperate by undertaking any necessary medical examination. The
Bank may sell, surrender or transfer ownership of the policy to the Insurer or
any third party, provided that, in the event of any such sale, surrender or
transfer prior to termination of this Agreement, the Bank replaces the policy
with a life insurance policy or policies on the life of the Insured providing
death benefits that are at least as much as that of the policy being replaced.
The rights, duties and benefits of the Bank or the Insured with respect to any
such replacement policy shall be subject to the terms of this Agreement. At the
request of the Bank, the Insured shall take any and all actions that the Bank
determines may be reasonably necessary for the sale, surrender or transfer of
the policy, the issuance of a replacement policy(ies), and subjecting the
replacement policy(ies) to the terms of this Agreement.

 

2.     Capitalized terms used herein and not otherwise defined shall have the
same meaning as set forth in the Agreement.

 

3.     This First Amendment may be entered into in one or more counterparts, all
of which shall be considered one and the same instrument, and it shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

1

--------------------------------------------------------------------------------


 

4.     Except as expressly modified herein, the terms of the Agreement are
confirmed.

 

Executed at Atascadero, California as of the date set forth above.

 

 

 

 

Bank:

 

 

 

 

 

 

 

Santa Lucia Bank

 

 

 

 

 

 

 

 

/s/ John C. Hansen

 

/s/ Larry H. Putnam

Witness

 

Name: Larry H. Putnam

 

 

 

Title: CEO

 

 

 

 

 

 

 

 

 

 

 

Insured:

 

 

 

 

 

 

 

 

/s/ Larry H. Putnam

 

 /s/ John C. Hansen

Witness

 

John C. Hansen

 

2

--------------------------------------------------------------------------------